Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/15/2020 in which Claims 15-32 are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
4.	Claim 15 recites the limitation "terminal" , "management device" as in Claims 15-26, and "higher-level device" in Claims 21-26, and "wireless relay device” in claims 25-26, and “child device”, “parent device” in Claims 26 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), because they use a non-structural term "device" and “terminal” coupled with functional language, e.g., “transmit”, "record", "display", "generate", “collate”, “allocate”, “relay-connect” and “correct”,  without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. The words "device" and “terminal” are not recognized as the name of a structure for acquiring, and it is simply a substitute for "means for" coupled with functional language. 
Since this claim limitation invokes 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), claims 15-26 are interpreted to cover the corresponding structure (or material or acts) described in the specification paragraphs [0101] - [0104] and Figure 12 that achieves the claimed function, and equivalents thereof. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 15, 20, 21, 24, 27, 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication 2014-060466 to Kusakari (relied upon English Translation).
As to Claim 15, Kusakari teaches an item management system (location information management system 1) comprising: at least one terminal on an item as a management target (wireless terminals 120, 122, 124 are terminals such as active tags, see ¶ 0019), each terminal configured to wirelessly transmit a terminal ID (wireless terminals 120, 122, 124 are terminals such as active tags  for identifying the terminal when vibration is detected by a built-in first acceleration sensor of the terminal (terminal 120 has...an acceleration detection unit 236...acceleration detection unit 236 is an acceleration sensor or a motion sensor, see ¶ 0039-0040; identification information and the position information can be efficiently transmitted by performing the transmission or reception at the timing when the wireless terminal is moved, see ¶ 0041); and 
a management device configured to: sequentially record the terminal ID received from each of the at least one terminal to a detection list in a storage unit (management server 160 [management device] records the identification information and the position information via the management device 140 together with the reception date and time, see ¶ 0022; the management server 160 includes...communication means 360, storage means 366, see ¶ 0077; communication means 360 includes a receiving means 362...receiving means 362 receives identification information and the position information transmitted from the wireless terminal through the management device 140...received identification information and location information are stored in the storage means 366, see ¶ 0078; device name related to the wireless terminal are displayed in a list on the screen based on the information stored in the storage means 366, see ¶ 0081; Figs. 3D, 7, 9A); and display the terminal ID recorded in the detection list on a screen (the management server 160 includes...display .  
As to Claim 20, Kusakari depending from Claim 15, Kusakari teaches wherein, when recording each terminal ID, the management device is configured to record, in addition to the terminal ID, a reception time at which the terminal ID is received to the detection list (management server 160 [management device] records the identification information and the position information via the management device 140 together with the reception date and time, see ¶ 0022), and when displaying each terminal ID recorded in the detection list on a screen, the management device displays the reception time together with the terminal ID on the screen (the management server 160 includes...display means 372, see ¶ 0077; device name related to the wireless terminal are displayed in a list on the screen based on the information stored in the storage means 366, see ¶ 0081; Figs. 3D, 7, 9A).  
As to Claim 21, Kusakari teaches an item management system (location information management system 1) comprising: at least one terminal on an item as a management target (wireless terminals 120, 122, 124 are terminals such as active tags, see ¶ 0019), each terminal configured to wirelessly transmit a terminal ID (wireless terminals 120, 122, 124 are terminals such as active tags that can transmit radio waves by themselves, see ¶ 0019; wireless terminal 120 transmits information including its own identification information [terminal ID] such as a network address to the communication device 100, see ¶ 0020) for identifying the terminal when vibration is detected by a built-in first acceleration sensor of the terminal (terminal 120 has...an acceleration detection unit 236...acceleration detection unit 236 [first acceleration sensor] is an acceleration sensor or a motion sensor, see ¶ 0039-0040; identification information and the position information can be efficiently transmitted by performing the transmission or reception at the timing when the wireless terminal is moved, see ¶ 0041); and 
a higher-level device configured to sequentially record the terminal ID received from each of the at least one terminal to a detection list in a storage unit (management server 160 records the identification information and the position information via the management device 140 [higher-level device] together with the reception date and time, see ¶ 0022; the management server 160 includes...communication means 360, storage means 366, see ¶ 0077; communication means 360 includes a receiving means 362...receiving means 362 receives identification information and the position information transmitted from the wireless terminal through the management device 140...received identification information and location information are stored in the storage means 366, see ¶ 0078; device name related to the wireless terminal are displayed in a list on the screen based on the information stored in the storage means 366, see ¶ 0081; Figs. 3D, 7, 9A); and NT''5196226US1Page 5 of 10a management device configured to display, on a screen, the terminal ID recorded in the detection list acquired from the higher-level device through a communication line (the management server 160 [management device] includes...display means 372, see ¶ 0077; device name related to the wireless terminal are displayed in a list on the screen .  
As to Claim 24, Kusakari depending from Claim 21, Kusakari teaches wherein, when recording each terminal ID, the higher-level device is configured to record, in addition to the terminal ID, a reception time at which the terminal ID is received to the detection list (management server 160 [management device] records the identification information and the position information via the management device 140 together with the reception date and time, see ¶ 0022), and when displaying each terminal ID recorded in the detection list on a screen, the management device displays the reception time together with the terminal ID on the screen (the management server 160 includes...display means 372, see ¶ 0077; device name related to the wireless terminal are displayed in a list on the screen based on the information stored in the storage means 366, see ¶ 0081; Figs. 3D, 7, 9A).  
As to Claim 27, Kusakari teaches an item management system (location information management system 1) comprising: a step in which at least one terminal mounted in advance on an item as a management target (wireless terminals 120, 122, 124 are terminals such as active tags, see ¶ 0019) wirelessly transmits a terminal ID (wireless terminals 120, 122, 124 are terminals such as  for identifying the terminal when vibration is detected by a built-in first acceleration sensor (terminal 120 has...an acceleration detection unit 236...acceleration detection unit 236 [first acceleration sensor] is an acceleration sensor or a motion sensor, see ¶ 0039-0040; identification information and the position information can be efficiently transmitted by performing the transmission or reception at the timing when the wireless terminal is moved, see ¶ 0041); and 
a step in which a management device sequentially records the terminal ID received from each of the at least one terminal to a detection list in a storage unit (management server 160 records the identification information and the position information via the management device 140 [higher-level device] together with the reception date and time, see ¶ 0022; the management server 160 includes...communication means 360, storage means 366, see ¶ 0077; communication means 360 includes a receiving means 362...receiving means 362 receives identification information and the position information transmitted from the wireless terminal through the management device 140...received identification information and location information are stored in the storage means 366, see ¶ 0078; device name related to the wireless terminal are displayed in a list on the screen based on the information stored in the storage means 366, see ¶ 0081; Figs. 3D, 7, 9A); and NT''5196226US1Page 5 of 10displays the terminal ID recorded in the detection list on a screen (the management server 160 [management .  
As to Claim 32, Kusakari depending from Claim 27, Kusakari teaches wherein, when recording each terminal ID, the higher-level device records, in addition to the terminal ID, a reception time at which the terminal ID is received to the detection list (management server 160 [management device] records the identification information and the position information via the management device 140 together with the reception date and time, see ¶ 0022), and when displaying each terminal ID recorded in the detection list on a screen, the management device displays the reception time together with the terminal ID on the screen (the management server 160 includes...display means 372, see ¶ 0077; device name related to the wireless terminal are displayed in a list on the screen based on the information stored in the storage means 366, see ¶ 0081; Figs. 3D, 7, 9A).  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 16, 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2014-060466 to Kusakari (relied upon English Translation) in view of Japanese Patent Publication 2008-275324 to Kaneda et al (“Kaneda”) (relied upon English Translation).
wherein: the at least one terminal is configured to wirelessly transmit terminal-side vibration data in a duration in which the vibration is detected (second sensor is an acceleration sensor for detecting moving acceleration of the electronic tag [terminal]...designed to transmit time information in which a moving acceleration larger than a predetermined value [terminal-side vibration data] is intermittently detected...it is designed to specify a time zone [duration] in which it is detected that it is in a moving state, see ¶ 0023; RFID tag 20 includes a vibration sensor 201, see ¶ 0071); and 
the management device is configured to generate management-side vibration data in a duration in which vibration is detected by a built-in second acceleration sensor (first sensor [second acceleration sensor] for detecting whether or not the object is in a moving state...first time information and the first identification information for detecting the movement state [management-side vibration data] from the electronic tag, see ¶ 0031), and when recording each terminal ID, the management device is configured to compare a first detection duration in which vibration of the item is detected according to the terminal-side vibration data and a second detection duration in which vibration of the management device is detected according to the management-side vibration data (a second time information [first detection duration] that detects that the second sensor is in a moving state...first sensor for detecting whether or not the object is in a moving state...first time information [second detection duration] and the first identification information for detecting the movement state from the electronic tag, see ¶ 0031; determining whether or not the first time information [second detection duration] in the time zone is included in one or more second time information [first detection duration], and when it is determined that the means includes the first time information [durations overlap each other], it is in a moving state, see ¶ 0041), and 
determine whether recording of the terminal ID to the detection list is permitted based on a length of an overlap duration in which the first and the second detection durations overlap each other or a frequency of detection of the overlap duration (determining whether or not the first time information [first detection duration] in the time zone is included in one or more second time information [second detection duration], and when it is determined that the .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari with Kaneda to teach the at least one terminal is configured to wirelessly transmit terminal-side vibration data in a duration in which the vibration is detected; and the management device is configured to generate management-side vibration data in a duration in which vibration is detected by a built-in second acceleration sensor, and when recording each terminal ID, the management device is configured to compare a first detection duration in which vibration of the item is detected according to the terminal-side vibration data and a second detection duration in which vibration of the management device is detected according to the management-side vibration data, and determine whether recording of the terminal ID to the detection list is permitted based on a length of an overlap duration in which the first and the second detection durations overlap each other or a frequency of detection of the overlap duration. The suggestion/motivation would have been in order to specify a time zone in which the tag is in a moving state (see ¶ 0023).
As to Claim 22, Kusakari depending from Claim 21, Kusakari does not expressly disclose wherein: the at least one terminal is configured to wirelessly transmit terminal-side vibration data in a duration in which the vibration is detected; and the management device is configured to generate management-side vibration data in a duration in which vibration is detected by a built-in second wherein: the at least one terminal is configured to wirelessly transmit terminal-side vibration data in a duration in which the vibration is detected (second sensor is an acceleration sensor for detecting moving acceleration of the electronic tag [terminal]..designed to transmit time information in which a moving acceleration larger than a predetermined value [terminal-side vibration data] is intermittently detected...it is designed to specify a time zone [duration] in which it is detected that it is in a moving state, see ¶ 0023); and 
the management device is configured to generate management-side vibration data in a duration in which vibration is detected by a built-in second acceleration sensor (first sensor [second acceleration sensor] for detecting whether or not the object is in a moving state...first time information and the first identification information for detecting the movement state [management-side vibration data] from the electronic tag, see ¶ 0031), and when recording each terminal ID, the higher-level device is configured to compare a first detection duration in which vibration of the item is detected according to the terminal-side vibration data and a second detection duration in which vibration of the management device is detected according to the management-side vibration data (a second time information [first detection duration] that detects that the second sensor is in a moving state...first sensor for detecting whether or not the object is in a moving state...first time information [second detection duration] and the first identification information for detecting the movement state from the electronic tag, see ¶ 0031; determining whether or not the first time information [second detection duration] in the time zone is included in one or more second time information [first detection duration], and when it is determined that the means includes the first time information [durations overlap each other], it is in a moving state, see ¶ 0041), and 
determine whether recording of the terminal ID to the detection list is permitted based on a length of an overlap duration in which the first and the second detection durations overlap each other or a frequency of detection of the overlap duration (determining whether or not the first time information [first detection duration] in the time zone is included in one or more second time information [second detection duration], and when it is determined that the means includes the first time information [durations overlap each other], it is in a moving state, see ¶ 0041).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari with Kaneda to teach the at least one terminal is configured to wirelessly transmit terminal-side vibration data in a duration in which the vibration is detected; and the 
As to Claim 28, Kusakari depending from Claim 27, Kusakari does not expressly disclose wherein: the at least one terminal wirelessly transmits terminal-side vibration data in a duration in which the vibration is detected; and the management device generates management-side vibration data in a duration in which vibration is detected by a built-in second acceleration sensor, and when recording each terminal ID, the management device compares a first detection duration in which vibration of the item is detected according to the terminal-side vibration data and a second detection duration in which vibration of the management device is detected according to the management-side vibration data, and determines whether recording of the terminal ID to the detection list is permitted based on a length of an overlap duration in which the first and the wherein: the at least one terminal wirelessly transmits terminal-side vibration data in a duration in which the vibration is detected (second sensor is an acceleration sensor for detecting moving acceleration of the electronic tag [terminal]...designed to transmit time information in which a moving acceleration larger than a predetermined value [terminal-side vibration data] is intermittently detected...it is designed to specify a time zone [duration] in which it is detected that it is in a moving state, see ¶ 0023; RFID tag 20 includes a vibration sensor 201, see ¶ 0071); and 
the management device generates management-side vibration data in a duration in which vibration is detected by a built-in second acceleration sensor (first sensor [second acceleration sensor] for detecting whether or not the object is in a moving state...first time information and the first identification information for detecting the movement state [management-side vibration data] from the electronic tag, see ¶ 0031), and when recording each terminal ID, the management device compares a first detection duration in which vibration of the item is detected according to the terminal-side vibration data and a second detection duration in which vibration of the management device is detected according to the management-side vibration data (a second time information [first detection duration] that detects that the second sensor is in a moving state...first sensor for detecting whether or not the object is in a moving state...first time information [second detection duration] and the first identification information for detecting the movement state from the electronic tag, see ¶ 0031; determining , and 
determine whether recording of the terminal ID to the detection list is permitted based on a length of an overlap duration in which the first and the second detection durations overlap each other or a frequency of detection of the overlap duration (determining whether or not the first time information [first detection duration] in the time zone is included in one or more second time information [second detection duration], and when it is determined that the means includes the first time information [durations overlap each other], it is in a moving state, see ¶ 0041).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari with Kaneda to teach wherein: the at least one terminal wirelessly transmits terminal-side vibration data in a duration in which the vibration is detected; and the management device generates management-side vibration data in a duration in which vibration is detected by a built-in second acceleration sensor, and when recording each terminal ID, the management device compares a first detection duration in which vibration of the item is detected according to the terminal-side vibration data and a second detection duration in which vibration of the management device is detected according to the management-side vibration data, and determines whether recording of the terminal ID to the detection list is permitted based on a .
13.	Claims 18, 19, 23, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2014-060466 to Kusakari et al (“Kusakari”) (relied upon English Translation) in view of Japanese Patent Publication 2010-079492 to Nakajima (relied upon English Translation).
As to Claim 18, Kusakari depending from Claim 15, Kusakari does not expressly disclose wherein, when a collation instruction is input through an operation or when a beacon signal is received from a beacon terminal installed at a predetermined place, the management device is configured to collate each terminal ID in the detection list and each terminal ID in a check list stored in the storage unit and give notification of an obtained collation result in a visible, audible, or vibrating manner. Nakajima teaches wherein, when a collation instruction is input through an operation or when a beacon signal is received from a beacon terminal installed at a predetermined place, the management device is configured to collate each terminal ID in the detection list and each terminal ID in a check list stored in the storage unit and give notification of an obtained collation result in a visible, audible, or vibrating manner (control management PC 40 determines whether or not the tag ID currently being processed has been registered in the corresponding database by referring to the corresponding database [collation instruction is input]...if already associated, the control .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari with Nakajima to teach wherein, when a collation instruction is input through an operation or when a beacon signal is received from a beacon terminal installed at a predetermined place, the management device is configured to collate each terminal ID in the detection list and each terminal ID in a check list stored in the storage unit and give notification of an obtained collation result in a visible, audible, or vibrating manner. The suggestion/motivation would have been in order to register unregistered tags in the database (see ¶ 0072).
 (location management information 368 stored by the management server 160 includes the data and time when the information is transmitted by the wireless terminal, see ¶ 0085; the management server 160 may record the past position information of the wireless terminal, see ¶ 0086).
Nakajima teaches wherein, when collating each terminal ID in the detection list, the management device is configured to search detection lists stored in the storage unit for a detection list and select the corresponding detection list as the check list (control management PC 40 determines whether or not the tag ID currently being processed has been registered in the corresponding database by referring to the corresponding database [collation instruction is input]...if already associated, the control management PC 40 notifies the passive reader 30...and ends the process, see ¶ 0074; when they are not associated, the control management PC 40 searches the article database for information on the articles registered in the article database but not registered in the corresponding database [check list stored in the storage unit]...when such an article does not exist, the control management PC 40 notifies the passive reader 30, see ¶ 0075).  
As to Claim 23, Kusakari depending from Claim 21, Kusakari teaches past detection lists and detection list corresponding to a date and time or day of week (location management information 368 stored by the management server 160 includes the data and time when the information is transmitted by the wireless  Nakajima teaches the management device is configured to wirelessly transmit a collation request related to the detection list to the higher-level device in accordance with a collation instruction is input through an operation and give notification of a collation result in a visible, audible, or vibrating manner (control management PC 40 determines whether or not the tag ID currently being processed has been registered in the corresponding database by referring to the corresponding database [collation instruction is input]...if already associated, the control management PC 40 notifies the passive reader 30...and ends the process, see ¶ ; and the higher-level device is configured to collate each terminal ID in the detection list and each terminal ID in a check list stored in the storage unit in response to the collation request from the management device and provide information of an obtained collation result to the management device (control management PC 40 determines whether or not the tag ID currently being processed has been registered in the corresponding database by referring to the corresponding database [collation instruction is input]...if already associated, the control management PC 40 notifies the passive reader 30...and ends the process, see ¶ 0074; when they are not associated, the control management PC 40 searches the article database for information on the articles registered in the article  and 
when collating each terminal ID in the detection list, the higher-level N'T'5196226US1Page 6 of iodevice is configured to search detection lists stored in the storage unit for a detection list and generate the check list from any terminal ID (control management PC 40 determines whether or not the tag ID currently being processed has been registered in the corresponding database by referring to the corresponding database [collation instruction is input]...if already associated, the control management PC 40 notifies the passive reader 30...and ends the process, see ¶ 0074; when they are not associated, the control management PC 40 searches the article database for information on the articles registered in the article database but not registered in the corresponding database [check list stored in the storage unit]...when such an article does not exist, the control management PC 40 notifies the passive reader 30, see ¶ 0075); a record rate of which is a probability equal to or higher than a predetermined value among terminal IDs recorded in the obtained detection list (vibration pattern B (registration) has the same display as the pattern A (confirmation)...difference between the above vibrations A and B is the presence or absence of a time when there is no vibration before and after the predetermined vibration [predetermined value] and the presence or absence of a specific vibration pattern at a fixed time interval...no vibration-free time or a specific vibration pattern appears, and even if .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari with Nakajima to teach the management device is configured to wirelessly transmit a collation request related to the detection list to the higher-level device in accordance with a collation instruction is input through an operation and give notification of a collation result in a visible, audible, or vibrating manner; and the higher-level device is configured to collate each terminal ID in the detection list and each terminal ID in a check list stored in the storage unit in response to the collation request from the management device and provide information of an obtained collation result to the management device, and when collating each terminal ID in the detection list, the higher-level N'T'5196226US1Page 6 of iodevice is configured to search detection lists stored in the storage unit for a detection list corresponding to a date and time or day of week of the detection list and generate the check list from any terminal ID, a record rate of which is a probability equal to or higher than a predetermined value among terminal IDs recorded in the obtained detection list. The suggestion/motivation would have been in order to register unregistered tags in the database (see ¶ 0072).
As to Claim 30, Kusakari depending from Claim 27, Kusakari does not expressly disclose wherein, when a collation instruction is input through an operation or when a beacon signal is received from a beacon terminal installed at a predetermined place, the management device collates each terminal ID in the wherein, when a collation instruction is input through an operation or when a beacon signal is received from a beacon terminal installed at a predetermined place, the management device collates each terminal ID in the detection list and each terminal ID in a check list stored in the storage unit and give notification of an obtained collation result in a visible, audible, or vibrating manner (control management PC 40 determines whether or not the tag ID currently being processed has been registered in the corresponding database by referring to the corresponding database [collation instruction is input]...if already associated, the control management PC 40 notifies the passive reader 30...and ends the process, see ¶ 0074; when they are not associated, the control management PC 40 searches the article database for information on the articles registered in the article database but not registered in the corresponding database [check list stored in the storage unit]...when such an article does not exist, the control management PC 40 notifies the passive reader 30 [give notification of an obtained collation result in a visible manner]...further registers data on the new article in the article database, see ¶ 0075; the passive reader 30 transmits the article number of the article selected by the operator to the control management PC 40, whereby the selected article and the wireless tag 10 are transmitted. It is requested to be registered in the corresponding database in association with the tag ID, see ¶ 0078; when the received tag ID is registered, the control management PC 40 generates an LED lighting instruction including .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari with Nakajima to teach wherein, when a collation instruction is input through an operation or when a beacon signal is received from a beacon terminal installed at a predetermined place, the management device collates each terminal ID in the detection list and each terminal ID in a check list stored in the storage unit and give notification of an obtained collation result in a visible, audible, or vibrating manner. The suggestion/motivation would have been in order to register unregistered tags in the database (see ¶ 0072).
As to Claim 31, Kusakari and Nakajima depending from Claim 30, Kusakari teaches past detection lists and detection list corresponding to a date and time or day of week (location management information 368 stored by the management server 160 includes the data and time when the information is transmitted by the wireless terminal, see ¶ 0085; the management server 160 may record the past position information of the wireless terminal, see ¶ 0086).
Nakajima teaches wherein, when collating each terminal ID in the detection list, the management device searches detection lists stored in the storage unit for a detection list and selects the corresponding detection list as the check list (control management PC 40 determines whether or not the tag ID currently being processed has been registered in the corresponding database by referring to the corresponding database [collation instruction is input]...if already .  
14.	Claims 17, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2014-060466 to Kusakari et al (“Kusakari”) (relied upon English Translation) in view of Japanese Patent Publication 2008-275324 to Kaneda et al (“Kaneda”) (relied upon English Translation) in further view of Japanese Patent Publication 2010-079492 to Nakajima (relied upon English Translation).
As to Claim 17, Kusakari and Kaneda depending from Claim 16, Kusakari and Kaneda do not expressly disclose wherein the management device is configured to record each terminal ID to the detection list only when the terminal ID is N'T1'5196226US1Page 4 of 10received until a record permission duration of a certain length elapses from a check that the length of the overlap duration has reached a determination duration set in advance. Nakajima teaches wherein the management device is configured to record each terminal ID to the detection list only when the terminal ID is N'T1'5196226US1Page 4 of 10received until a record permission duration of a certain length elapses from a check that the length of the overlap duration has reached a determination duration set in advance (Pattern A (confirmation), there is no vibration at the time exceeding 1.2 sec...there is vibration during the following 300 msec...time of 900 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari and Kaneda with Nakajima to teach wherein the management device is configured to record each terminal ID to the detection list only when the terminal ID is N'T1'5196226US1Page 4 of 10received until a record permission duration of a certain length elapses from a check that the length of the overlap duration has reached a determination duration set in advance. The suggestion/motivation would have been in order to transmit confirmation information by active communication (see ¶ 0144).
As to Claim 29, Kusakari and Kaneda depending from Claim 28, Kusakari and Kaneda do not expressly disclose wherein the management device is configured to record each terminal ID to the detection list only when the terminal wherein the management device is configured to record each terminal ID to the detection list only when the terminal ID is N'T1'5196226US1Page 4 of 10received until a record permission duration of a certain length elapses from a check that the length of the overlap duration has reached a determination duration set in advance (Pattern A (confirmation), there is no vibration at the time exceeding 1.2 sec...there is vibration during the following 300 msec...time of 900 sec corresponding to t + 2s has no vibration, see ¶ 0146; vibration pattern A [record permission duration] shows the vibration indicated by the presence or absence of the rectangle in the pattern A as the waveform of the vibration applied to the wireless tag 10...vibration pattern B (registration) has the same display as the pattern A (confirmation)...similar to the vibration A, the vibration B shows the vibration indicated by the presence/absence of the rectangle in the pattern B (registration) as the waveform of the vibration applied to the wireless tag 10 [length of overlap duration reached a determined duration set in advance]...difference between the above vibrations A and B is the presence or absence of a time when there is no vibration before and after the predetermined vibration and the presence or absence of a specific vibration pattern at a fixed time interval, see ¶ 0147-0150).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari and Kaneda with Nakajima to teach wherein the management device is configured to record each .
15.	Claims 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2014-060466 to Kusakari et al (“Kusakari”) (relied upon English Translation) in view of Japanese Patent Publication 2006-052945 to Matsui (relied upon English Translation).
As to Claim 25, Kusakari depending from Claim 24, Kusakari does not expressly disclose a wireless relay device configured to accommodate the at least one terminal and the management device through wireless lines and relay-connect the at least one terminal and the management device to the higher-level device, wherein: the wireless relay device is configured to measure a standard time synchronized with a time management server, and when relay-forwarding the terminal ID wirelessly transmitted from each of the at least one terminal to the higher-level device, the wireless relay device is configured to notify the higher-level device of the standard time at the relay-forwarding as the reception time of the terminal ID; and when recording each terminal ID, the higher-level device is configured to record the reception time of the terminal ID notified by the wireless relay device to the detection list in addition to the terminal ID. Matsui teaches a wireless relay device configured to accommodate the at least one terminal and the management device through wireless lines and relay-connect the at least one terminal and the management device to the higher-level device (child device is composed of...a wireless tag or an information terminal, see ¶ 0014; communication system 1 includes a parent device 2, a plurality of child devices 3, see ¶ 0017; master clock sends the reference time information wirelessly such as radio waves, and the slave clocks arranged around it receive this...based on the reference time information of the master clock to match the time of the master clock, see ¶ 0002), 
wherein: the wireless relay device is configured to measure a standard time synchronized with a time management server (reference time of the master clock is created by receiving radio waves from an external standard time information source...multiple slave clocks that display the time that matches the time of the master clock can be placed freely, see ¶ 0002; master device 2 receives an external standard time information radio wave by the antenna 20 and the receiver 21...use the time code of standard time information, see ¶ 0020), and 
when relay-forwarding the terminal ID wirelessly transmitted from each of the at least one terminal to the higher-level device (child device can receive information such as their own individual identification number and time information...when performing uplink transmission to the parent device 2, radio waves are relayed, see ¶ 0045), 
the wireless relay device is configured to notify the higher-level device of the standard time at the relay-forwarding as the reception time of the terminal ID (radio wave transmitted by the parent device 2 and the radio wave...transmitted ; and when recording each terminal ID, the higher-level device is configured to record the reception time of the terminal ID notified by the wireless relay device to the detection list in addition to the terminal ID (child device can receive information such as their own individual identification number and time information...when performing uplink transmission to the parent device 2, radio waves are relayed, see ¶ 0045).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kusakari with Matsui to teach a wireless relay device configured to accommodate the at least one terminal and the management device through wireless lines and relay-connect the at least one terminal and the management device to the higher-level device, wherein: the wireless relay device is configured to measure a standard time synchronized with a time management server, and when relay-forwarding the terminal ID wirelessly transmitted from each of the at least one terminal to the higher-level device, the wireless relay device is configured to notify the higher-level device of the standard time at the relay-forwarding as the reception time of the terminal ID; and 
As to Claim 26, Kusakari and Matsui depending from Claim 25, Matsui teaches the wireless relay device includes a parent device and a child device connected with each other through a wireless relay line (wireless master-clock system...the master clock [parent device] can relay the reference time information to the slave clock [child device], see ¶ 0003); the child device is configured to accommodate the at least one terminal or the management device and relay-connect the at least one terminal or the management device to the parent device through the wireless lines (child device is composed of...a wireless tag or an information terminal, see ¶ 0014; communication system 1 includes a parent device 2, a plurality of child devices 3, see ¶ 0017; master clock sends the reference time information wirelessly such as radio waves, and the slave clocks arranged around it receive this...based on the reference time information of the master clock to match the time of the master clock, see ¶ 0002); and the parent device is configured to relay-connect, to the higher-level device, the at least one terminal or the management device relay-connected through the child device (processor 304 is an uplink for transmitting information from a lower rank device to a higher rank device...the processor 304 stores the identification information in the transmission information...the identification information is relayed to the , and when notifying the higher-level device of the reception time, the parent device is configured to correct the reception time based on a delay time through the wireless relay line, which is obtained through measurement in advance, and then notify the higher-level device of the corrected reception time (time adjustment unit 33 creates correction information for correcting its own time based on the reference time information received (wirelessly or by wire) from the parent device 2, corrects the time measuring unit 34 and corrects the time of the parent device 2 to match...time measuring unit 34 creates the reference time information for correcting the time of the child device based on the timed time, see ¶ 0039; delay time adjustment unit 75 in consideration of the communication time of other slave devices arranged in the same rank...when the parent device 2 and the child device 3A1 are connected at a transmission speed of xbps and the parent device 2 and the child device 3A2 are connected at a transmission speed of ybps...when the time of 3A1 is delayed by a predetermined time and the time of the child device 3A1 is adjusted to be synchronized with the time of the child device 3A2).
Conclusion
Any inquiry concerning this communication or earlier conications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694